UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7830



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLOS ENRIQUEZ HERNANDEZ,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CR-95-262, CA-97-825)


Submitted:   February 16, 1999             Decided:   March 4, 1999


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos Enriquez Hernandez, Appellant Pro Se. Timika Shafeek, As-
sistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlos Hernandez seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Hernandez, Nos. CR-95-

262; CA-97-825 (M.D.N.C. Nov. 16, 1998).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2